El Juez Asociado Señok Hutchison,
emitió la opinión del tribunal.
 La demandante apela de una orden aprobando un memorándum de costas, y alega que la corte de distrito carecía de jurisdicción para conceder costas en la denegación de una solicitud de injunction preliminar porque la orden negando tal remedio era interlocntoria, no una sentencia final, y porque no había envuelta cuantía alguna.
Ambas cuestiones han sido ya resueltas en contra de la contención de la apelante. Yabucoa Sugar Co. v. Yabucoa, 84 D.P.R. 289; Dávilá v. Acosta Quintero, 38 D.P.R. 158. La apelante impugna la solidez de la conclusión a que se llegó en el primero de estos dos casos, pero ése es un punto que p-uede considerarse cuando se presente en una apelación de una orden concediendo costas en algún caso futuro. Las dos cuestiones que aquí se trata de suscitar vienen demasiado tarde al ser presentadas por primera vez en apelación de una orden aprobando un memorándum de costas.
*923La apelante también pone en duda la sabiduría de la doctrina sentada en Brac v. Ojeda, 27. D.P.R. 658, y casos posteriores, al efecto de que una concesión en costas será interpretada en el sentido de incluir honorarios de abogadoa menos que éstos sean expresamente excluidos. Por motivos que basta abora bemos expuesto en otras opiniones, nos ceñimos a la regla ya establecida.
Otras contenciones son que la cantidad de $10,000 concedida por la corte de distrito en concepto de honorariosde abogado es excesiva y que sólo debió haberse concedido una cuantía nominal.
Hubo' testimonio tendente a demostrar que los servicios profesionales en cuestión valían $20,000 o más. La cantidad reclamada en el memorándum era $14,000. No podemos con-venir con la apelante en que sólo debieron concederse hono-rarios nominales. La cuantía fijada por el juez de distrito no era excesiva. No hubo abuso de discreción, y no hay fundamento satisfactorio alguno en que basar una rebaja adicional.

La orden apelada debe ser confirmada.